Citation Nr: 1612495	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for major depressive disorder. 

4. Entitlement to service connection for residuals of a groin injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) from two separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In July 2011, the RO denied the Veteran's service connection claim for hypertension, hearing loss, and major depressive disorder (depression). Separately, in a November 2012 decision, the RO also denied the Veteran's claim of service connection for residuals of a groin injury. 

By way of procedural history, the Board notes that the Veteran's claim of service connection for hearing loss, hypertension, and depression were previously remanded by the Board in August 2015, for further development. Those development has been substantially accomplished and the claims are appropriately back before the Board for review and adjudication. 

With regards to the Veteran's claim of service connection for residuals of a groin injury, the Board notes that the RO denied that claim in a statement of the case (SOC) in January 2015. Later that year, in October 2015, the VA received a VA Form 9, which noted a desire to appeal all previous denied decisions. While the notes on that Form 9 did not pertain to the Veteran's claimed groin condition, the Board has construed the Form 9 to encompass this claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of evidence is against a finding that the Veteran's diagnosed hypertension is etiologically/causally related to his military service. 

2. The preponderance of evidence is against a finding that the Veteran is currently suffering from a diagnosed psychiatric disorder, to include depression. 

3. The preponderance of evidence is against a finding that the Veteran is currently suffering from any residuals of a groin injury. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).

2. The criteria for service connection for depression have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313.

3. The criteria for service connection for residuals of a groin injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  Therefore, the Board has fulfilled its duties under the VCAA. 

Service Connection - Hypertension 

The Veteran asserts that his currently diagnosed hypertension is related to his military service. Specifically, the Vetetan claims that his hypertension was diagnosed during service, which was when he first started taking his blood pressure medication. The Board notes that a close review of the relevant evidence of record, to include a VA Compensation and Pension (C&P) examination, VA treatment records, service treatment records (STRs), and lay statements, reveals no evidence that the Veteran suffered from hypertension during service. As such, the preponderance of evidence is against the finding that the Veteran's hypertension has been ongoing since his service, or that it is related to any incident or injury during his active military service. Consequently, the Veteran's claim for service connection must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Here, the Veteran was afforded a VA C&P examination for his claim for hypertension in October 30, 2015. After an in-person examination of the Veteran and a review of his claims file and medical history, the VA examiner diagnosed the Veteran with hypertension. The Board finds that such fulfills the initial element for service connection of a current disability. 

However, after a review of the Veteran's medical history and lay statements, the examiner ultimately concluded that the Veteran's current hypertension is not etiologically/causally related to the Veteran's military service. The examiner opined that there is no evidence of record to demonstrate that the Veteran's current hypertension was first diagnosed during service, or that the Veteran started taking medication for such a condition prior to exiting active duty in 1984. Specifically, the examiner noted that the first treatment record of hypertension was in 1997, more than a decade after the Veteran left service; and while a 1999 treatment record noted a 10 year history of hypertension, such would only bring the Veteran's condition back to 1989, five years from his separation from the Army and active duty service. Finally, the examiner noted that the Veteran, during his in-person examination, stated that he started experiencing hypertension when he was 24 (1986) or 25 (1987), however, even relaying on such statement puts the Veteran's onset of hypertension several years after he had left service in 1984.

To this end, the examiner noted that a close review of the Veteran's STRs and military personnel records reveal no complaints, treatment, or diagnosis of hypertension, or those symptoms related to hypertension during his military service. This includes no indication in his separation examination. As such, with no record of any treatment or diagnosis for hypertension during service, the examiner concluded that the Veteran's currently diagnosed hypertension is not etiologically related to any aspect of the Veteran's active military service. 

The Board acknowledges that during his hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015, the Veteran did explicitly state that he was treated for and diagnosed with hypertension while in service. However, no record of such diagnosis has been provided to the VA and no such evidence is of record. Most significantly, the Board finds that such allegations of the onset of hypertension to be inconsistent. Here, the Board notes that while the Veteran noted explicitly during his hearing that his condition was diagnosed and treated during service while in his teens, or 20 years of age, he later contradicted that statement during his October 2015 examination by saying that he was not diagnosed until he was 24 or 25. The Board finds that such inconsistencies in the Veteran's lay statements regarding when he started treatment or was diagnosed with hypertension decreases the probative weight of such statements. 

As such, as the evidence of an in service incurrence or injury does not rise to the level of equipoise, and there is also a negative nexus opinion from a VA examiner, the Board finds that the preponderance of evidence is against the finding that the Veteran's hypertension is etiologically related to his military service. As the Board has found that the Veteran's lay statements regarding the onset of his condition to be less probative, their probative value cannot out-weigh that of the silence of his treatment records, where elevated blood pressure would be expected to be seen, and an adequate VA nexus opinion. Therefore, as the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the Veteran's claim for service connection must be denied.  

Alternatively, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). However, hypertension is not a chronic disease listed under § 3.309(a), and, therefore, does not qualify for any presumptions or any analysis under continuity of symptomology, under § 3.309(b). Id. Consequently, the claim is similarly denied on a presumptive basis. 

Service Connection - Depression 

The Veteran claims that he currently suffers from depression as a result of his active duty service and deployment. Specifically, the Veteran has claimed that during his active service he witnessed the death of some fellow soldiers and that he still has thoughts and nightmares about such events. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). The Board finds, however, that the preponderance of the evidence is against the finding that the Veteran suffers from any psychiatric condition, to include depression. Therefore, the claim for entitlement to service connection for any acquired psychiatric disorder, to include depression, must be denied.

As noted above, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold consideration for any service connection claim is the existence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Depression, and other acquired psychiatric conditions, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (DSM-V) as the source of criteria for the diagnosis of claimed psychiatric disorders. Here, no such diagnosis is of record. 

Here, the Veteran claims that he suffers from depression, due to his time in the military. He reports that while he was deployed in Germany and Korea, he witnessed one of his fellow soldiers die from being run over by a train, and another severely injured when hit by a pole. See VA Psychiatric Examination, dated October 30, 2015. Finally, during his hearing before the undersigned VLJ, the Veteran noted that he also witnessed a transport vehicle flip during training, killing a few soldiers inside. 

In October 2015, the Veteran was afforded a VA C&P psychological examination to diagnose and determine the etiology of any psychiatric disorders the Veteran may suffer from. During the examination, the examiner reviewed the full medical history of the Veteran, and the entirety of the claims file, as well as performing an in-person examination of the Veteran. The examination and testing revealed no Axis I diagnosis for any psychiatric disorders, to include depression. 

On examination, the examiner noted that the Veteran did not suffer from any hallucination or delusions, and had no suicidal or homicidal ideations, panic attacks or flash-backs. While the Veteran mentioned having nightmares, the examiner observed that even those claims were inconsistent. Overall, the examiner determined that he showed no signs of any psychiatric disorder. The Veteran was noted to be well-groomed and appropriately dressed, with no signs of issue with memory, judgement or orientation. The examiner noted the Veteran's stressors and his statements regarding his social and psychiatric history, as well as his claimed in service traumatic experiences. However, the examiner ultimately concluded that the evidence did not demonstrate that the Veteran was suffering from any claimed psychiatric conditions, and no Axis I diagnosis was provided by the examiner for the Veteran.  

The VA examiner, in noting the Veteran's medical history, also acknowledged the fact that the Veteran's treatment record did demonstrate instances in which the Veteran was diagnosed with depression. Indeed a close review of such treatment records reveals that the Veteran has in fact been diagnosed with depression in the past, to include treatment through prescription drugs. See VA Treatment Record, dated April 5, 2011, July 14, 2011 and August 30, 2011. However, the examiner dismissed such diagnosis as she found them to be inconsistent throughout the claims period. Specifically, the examiner noted that while the Veteran has been taking medication for depression, with sporadic diagnoses of depression during the claims period, there are also an equal number, if not more, records that determined the Veteran suffers from no depressive disorder. See, e.g. VA Treatment Record May 19, 2014, March 8, 2013, and September 9, 2009. Additionally, the examiner points out that the basis for the previous diagnoses of depression has also been inconsistent, specifically, the symptoms described by such records have been inconsistent over time. Moreover, the examiner noted that the Veteran was inconsistent in his report of his alcohol/drug history. As such, the examiner, evaluating the totality of his medical history and current symptoms determined no current diagnosis for depression. 

The Board finds that the VA examiner's conclusion and rationale with regards to the Veteran's past diagnoses to be adequate and highly probative to the question of a current disability, or there-in-lack-of. While the Board acknowledges that the Veteran has been diagnosed with depression during the claims period, such results are inconsistent and therefore are not as probative as the opinion provided by the October 2015 VA examiner. Likewise, the Board finds that the Veteran, as a lay person, lacks the appropriate medical education, training, and experience, to diagnosis such a complex psychiatric condition as depression; and therefore, cannot offer any competent lay evidence with regards to establishing a clinical diagnosis of depression. Jandreau, supra. Such opinion regarding a diagnosis has been adequately provided by a competent professional of record, and remains against the Veteran's claim for benefits. 

Therefore, the Board finds that the preponderance of evidence remains against the Veteran's claim of service connection for depressive disorder. Without a diagnosis of a current disability, the inquiry must end as the threshold requirement for service connection has not been met. Brammer, at 225. As the probative evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the Veteran's claim must be denied. 

Service Connection - Residuals of a Groin Injury

The Veteran claims that he currently suffers from residuals of a groin injury he suffered during his military service. However, a close review of the competent evidence of record reveals that the Veteran currently suffers from no diagnosable condition associated to any residuals of a groin injury. As the preponderance of evidence is against the finding that the Veteran suffers from a current disability, the Veteran's claim for service connection must be denied. 

As noted above, the threshold consideration for any service connection claim is the existence of a current disability. Brammer, supra. Here, the evidence of record demonstrates no evidence of any groin related disability, or even symptomology of a groin injury. An analysis of the Veteran's STRs, military personnel records, and post-service VA treatment records reveal no diagnosable condition or array of symptomology related to such as claim. Indeed, the Veteran has also not provided any lay statements asserting symptoms of the alleged condition. 

As such, the Board finds that as there is no evidence that the Veteran current suffers from any residuals of an alleged groin injury, and no diagnosis for such a condition can be found in the evidence of record. Therefore, the Veteran's claim for service connection cannot be sustained. Id. Likewise, the Board notes that the VA's duty to afford the Veteran an examination for such an alleged condition is also not triggered as the evidence fails to overcome the first element of a current disability under McLendon v. Nicholson, 20 Vet. App. 79 (2006). In fact, the Veteran has not even alleged any symptoms that could be construed to fulfill even the low threshold under McLendon. 

Therefore, in the absence of competent evidence of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met. As such, as the preponderance of evidence is against the finding of any current condition, the Veteran's claim for service connection must be denied. 

ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for major depressive disorder is denied. 

Entitlement to service connection for residuals of a groin injury is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of service connection for hearing loss. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When, however, VA provides an examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, the VA must, at least, obtain another addendum medical opinion addressing aggravation of the Veteran's hypertension, prior to any further appellate review for the VA to fulfill its duty to the Veteran. 

Here, the Veteran was afforded a VA C&P audiological examination for his claimed hearing loss in July 2011, with an addendum opinion obtained in October 2015. During the Veteran's initial examination for this claim, the examiner provided a diagnosis of bilateral hearing loss, however, concluded that such condition was not due to the Veteran's military service. Although that examiner considered the Veteran's claimed in-service noise trauma, the examiner ultimately concluded that the Veteran's hearing did not show any threshold shift between entering and exiting service, and as such, the Veteran's condition was not due to his military service. 

The Board found the July 2011 examiners opinion to be insufficient, as it considered only the lack of threshold shift during the Veteran's military service, and remanded for an addendum opinion regarding additional medical research published since that last examination. In October 2015, the VA obtained such an addendum opinion from the same VA audiologist as the July 2011 examination. Here, the VA examiner, after reviewing the newly published medical materials, again concluded that the Veteran's hearing loss was not due to service. However, this opinion was predicated on the conclusion that the Veteran's hearing loss actually preceded his military service. The examiner found that the Veteran's hearing acuity at his entrance examination demonstrated hearing loss, and that such hearing loss was not "exacerbated" by his military service. 

To this end, the Board finds that the addendum analysis is inadequate. As noted above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment. 38 C.F.R. § 3.304(b)(1). 

A recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service. See VAOPGCPREC 3-03. Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service. See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111"). If this burden is met, then the Veteran is not entitled to service-connection benefits. Wagner, 370 F.3d at 1096. On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted. See id. at 1094. In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made. Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111"). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

The Board finds that, after a thorough review of the medical examinations and opinions of record, that the evidence does not reach the high standard of clear-and-unmistakable evidence, and as such, the presumption of soundness has not been rebutted. Specifically, the Veteran's audiogram at his entrance examination in August 1979, failed to demonstrate a hearing acuity that would be considered hearing loss for VA purposes. See 38 C.F.R. § 3.385 (impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.) Therefore, as the Veteran's entry examination fails to demonstrate a preexisting condition of hearing loss, the evidence of record must demonstrate by clear and unmistakable evidence of that condition actually existed prior to service, and that such condition was clearly and unmistakably not aggravated by service. 

The Board notes that the VA examiner's opinion fails to rise to the level of certainty as required to rebut the Veteran's presumption of soundness, and as such, her analysis and conclusion remains inadequate for examination. Consequently, additional medical examinations must be provided to discuss and opine on the Veteran's current hearing loss is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. The RO will also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed hearing loss that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum opinion from a suitably qualified examiner. The report must opine on the nature and etiology of the Veteran's hearing condition.

With regards to this opinion, the examiner must opine as to whether this disorder clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed the Veteran's military service. 

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting hearing disorder clearly and unmistakably was not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.

In determining a pre-existing condition, the examiner is asked to be cognizant of VA's regulations regarding the threshold requirement for hearing loss, as outlined in 38 C.F.R. § 3.385.

If it is found that there is clear and unmistakable evidence that the Veteran's disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusion. 

If, however, the examiner cannot clearly and unmistakably determine that the Veteran's disorder pre-existed military service, and that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.

After presuming such, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the current diagnosed hearing loss is related to his active military service, including due to any noise trauma, conceded or not conceded by the VA.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA treatment records, and any other relevant information. Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of his disorder when discussing the offered opinion.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. The examiner should also consider all lay evidence either located in the file or reported by the Veteran. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


